DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/28/2018.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “A computer readable storage medium having computer instructions stored thereon, wherein when executed by a processor, the computer instructions implement the steps of:”. As this claim language does not explicitly claim a “non-transitory computer readable medium”, under broadest reasonable interpretation, in view of the Specification, the “computer readable storage medium” can include a signal which is storing the instructions and accessible by a processor. As such, MPEP 2106.03(II) states: “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).” Examiner respectfully suggests that amending the claims to more explicitly disclaim transitory medium, such as using “non-transitory computer readable medium” would overcome this rejection. Examiner notes that in view of the 101 rejection for signal per se, the “computer readable storage medium” is not construed as structure for at least one embodiment, however, if Applicant argues that “computer readable storage medium” is structure, the language will be accessed under 112(f) to determine whether “computer readable storage medium” qualifies as a generic placeholder. The above suggested amendment would also rebut preemptively any consideration under 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.).

Claim 1. Mishnaevsky_2007 teaches “acquiring a microstructure diagram of a composite material;” (Mishnaevsky_2007 Abstract: “A simple efficient method for the estimation of stiffness of materials with arbitrarily complex and irregular microstructures is developed on the basis of a combination of Reuss and Voigt estimates for the stiffness of a composite. A program which designs complex microstructures as an array of cells in an interactive session, and then estimates the Young’s modulus of designed arbitrary microstructures is developed.”), “acquiring a mechanical property constant value of the composite material according to the microstructure diagram;” (Mishnaevsky_2007 Abstract: “A program which designs complex microstructures as an array of cells in an interactive session, and then estimates the Young’s modulus of designed arbitrary microstructures is developed.” Per instant application specification par 0060 and 0061, the term Young’s modulus is being interpreted as a mechanical property constant value because it is also referred to as elastic modulus, which is defined by instant application specification Table 1 as a mechanical property constant value.), and “and acquiring the working condition performance parameters of the engine hood according to the mechanical property constant value of the composite material and a finite element model of the engine hood, (Mishnaevsky_2007 Abstract: “A program which designs complex microstructures as an array of cells in an interactive session, and then estimates the Young’s modulus of designed arbitrary microstructures is developed. A combined Reuss–Voigt model is developed for the calculation of Young’s modulus of bilayers with inclined interfaces. A subroutine, which links the developed program and the commercial FE codes and allows the automatic generation of micromechanical finite element models of the designed microstructures is built-in in the program. Using this model, the effect of the smoothness of the transition region in graded composites on the stiffness of the materials is studied.” The use of the Reuss-Voigt model to study material stiffness, teaches the concept of obtaining the material stiffness (working condition performance parameter) using both a mechanical property constant value (Young’s modulus) and a finite element model.).

Mishnaevsky_2007 does not explicitly teach “A method for acquiring working condition performance parameters of an engine hood, comprising:”. However, Darwish_2013 does teach this claim limitation (Darwish_2013 Abstract: “This paper applies finite element analysis techniques to evaluate global and local stiffness for the first Saudi Arabian designed SUV; thus checking hinges, lateral firmness, closed and open spring latches, among other engine hood components.” Per instant application specification par 0051, the term stiffness is being interpreted as a working condition performance parameter.).

Mishnaevsky_2007 does not explicitly teach, “wherein the material of the engine hood comprises the composite material.” However, Darwish_2013 does teach this claim limitation (Darwish_2013 Pg. 2: “In another study on engine hood material, a composite and aluminum killed steel were compared using numerical analysis software;” This excerpt from Darwish_2013 teaches performing a numerical analysis, which includes finite element analysis, on an engine hood made of composite material.).

Mishnaevsky_2007 and Darwish_2013 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007 and Darwish_2013. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties. Darwish_2013 teaches the use of finite element analysis to determine material properties. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007 and Darwish_2013 for the benefit of the improved insight gained from the use of microstructure diagrams in addition to finite element analysis to determine material properties, compared to methods that only use finite element analysis to determine material properties.

Claim 7. Mishnaevsky_2007 in view of Darwish_2013 teaches the limitations of claim 1. Mishnaevsky_2007 in view of Darwish_2013 also teaches “wherein the working condition performance parameters at least comprise at least one of the following parameters: a mounting point stiffness of the engine hood, an outer plate stiffness of the engine hood, and a wing tip stiffness of the engine hood.” (Darwish_2013 Abstract: “This paper applies finite element analysis techniques to evaluate global and local stiffness for the first Saudi Arabian designed SUV; thus checking hinges, lateral firmness, closed and open spring latches, among other engine hood components.” Stiffness of the engine hood hinges can be considered mounting point stiffness of the engine hood. Table 4 on pg. 4 demonstrates that hinge stiffness was determined.).

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.) in further view of Tian_2014 (Wenlong Tian, Lehua Qi, Jiming Zhou, Juntao Guan, Effects of the fiber orientation and fiber aspect ratio on the tensile strength of Csf/Mg composites, Computational Materials Science, Volume 89, 2014, Pages 6-11, ISSN 0927-0256, https://doi.org/10.1016/j.commatsci.2014.03.004.)

Claim 2. Mishnaevsky_2007 in view of Darwish_2013 teaches the limitations of claim 1. 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “wherein acquiring a mechanical property constant value of the composite material according to the microstructure diagram comprises: acquiring a mechanical property constant value of each material in the composite material according to the microstructure diagram;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 9: “The stress–strain responses and longitudinal elastic modulus, predicted by the finite element models with the different fiber aspect ratios, are shown in Fig. 7.” Fig. 7 illustrates that an elastic modulus value (mechanical property constant value) was calculated according to the aspect ratio of each of the microstructure diagrams shown in Fig. 4.). 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “acquiring multiple sets of weaving parameters, wherein the weaving parameters comprises: spacing of adjacent materials and the number of layers of the composite material;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 9, Fig.4: Fig.4 shows seven different diagrams that each show different fiber spacing as well as different numbers of layers of fibers.).

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “establishing a representative volume element of the composite material corresponding to the weaving parameters according to the microstructure diagram for each of the multiple sets of weaving parameters;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 7: “Based on the 3D model [26–28] of the short fiber-reinforced composites, and the microstructural features [29] of Csf/Mg composites, this paper proposes the 3D representative volume units (RVEs) for the short carbon fiber-reinforced Csf/Mg composites with the Random Sequence Adsorption (RSA) algorithm [30], which include the discontinuous aligned fiber-reinforced composites models with different fiber orientation and fiber aspect ratios.” For clarification, the term microstructural features is being interpreted to encompass weaving parameters according to the microstructure diagram.). 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “and acquiring a mechanical property constant value of the composite material according to the mechanical property constant value of each material in the composite material and the representative volume element of the composite material.”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 9: “The stress–strain responses and longitudinal elastic modulus, predicted by the finite element models with the different fiber aspect ratios, are shown in Fig. 7.” This excerpt from Tian_2014 demonstrates that the elastic modulus (mechanical property constant value) is calculated using finite element models, which in the case of composite material finite element models, are a compilation of representative volume elements.).

Mishnaevsky_2007, Darwish_2013, and Tian_2014 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, and Tian_2014. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties.  Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, and Tian_2014 for the benefit of the improved ability to more accurately determine material properties compared to analysis techniques that do not use RVEs.

Claim 4. Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 teaches the limitations of claim 2. Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 also teaches “wherein the microstructure diagram comprises at least two diagrams;” (Tian_2014 Fig. 3 and Fig. 4: These figures demonstrate the use of multiple microstructure diagrams.), “and establishing a representative volume element of the composite material corresponding to the weaving parameters according to the microstructure diagram comprises: selecting a corresponding microstructure diagram for each layer of the composite material according to a preset rule;” (Tian_2014 Pg. 7: “During generation of RVEs, the fiber intersection is not acceptable. Hence, a function to describe the minimum distance between any two fibers is proposed here.” This excerpt from Tian_2014 teaches the concept of generating RVEs (microstructure diagrams) based on a preset rule (minimum distance between fibers), which is the main concept of this claim limitation.), and “and establishing a representative volume element of the composite material corresponding to the weaving parameters according to the selected microstructure diagram and the weaving parameters. (Tian_2014 Pg. 7: “Based on the 3D model [26–28] of the short fiber-reinforced composites, and the microstructural features [29] of Csf/Mg composites, this paper proposes the 3D representative volume units (RVEs) for the short carbon fiber-reinforced Csf/Mg composites with the Random Sequence Adsorption (RSA) algorithm [30], which include the discontinuous aligned fiber-reinforced composites models with different fiber orientation and fiber aspect ratios.” For clarification, the term microstructural features is being interpreted to encompass weaving parameters according to the selected microstructure diagram and the weaving parameters.). 

Claim 5. Mishnaevsky_2007 in view of Darwish_2013 teaches the limitations of claim 1. 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “wherein acquiring a microstructure diagram of the composite material comprises: filling a preset model with a first material in the composite material, according to a preset geometric variable value of the first material, wherein the preset geometric variable value of the first material at least comprises: a diameter of the first material and a spacing between adjacent first materials;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” For clarification, the parameters of the actual T300 carbon fibers are being interpreted as a preset geometric variable value of the first material.; Tian_2014 Pg. 7: “This work is to begin with the fiber orientation and work up in increasing the fiber aspect ratio. Consequently, for the first set of the simulations a fiber aspect ratio of 15 (the fiber length of 105 µm and the fiber radius of 7 µm) is used, which is a typical value for Csf/Mg composites fabricated by the liquid–solid extrusion process [31].”; Tian_2014 Pg. 7: “During generation of RVEs, the fiber intersection is not acceptable. Hence, a function to describe the minimum distance between any two fibers is proposed here.”). 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “and filling a blank area in the preset model with a second material in the composite material to acquire a microstructure diagram of the composite material.”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” This excerpt from Tian_2014 teaches the concept of filling an area of the geometric models with a first material.; Tian_2014 Pg. 8: “The analyzed material is Csf/Mg composites with 10 vol.%. The matrix is the AZ91D magnesium alloy, which is defined to be elastic–plastic. And the reinforcement is the T300 short carbon fibers. … The elastic modulus and Poisson’s ratio of two materials are listed in Table 1.” This excerpt from Tian_2014 teaches the inclusion of a second material when creating a composite material. The combination of the two aforementioned excerpts from Tian_2014 teaches the concept of filling an area of the geometric models with a second material.).

Mishnaevsky_2007, Darwish_2013, and Tian_2014 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, and Tian_2014. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties.  Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, and Tian_2014 for the benefit of the improved ability to more accurately determine material properties compared to analysis techniques that do not use RVEs.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.) in further view of Tian_2014 (Wenlong Tian, Lehua Qi, Jiming Zhou, Juntao Guan, Effects of the fiber orientation and fiber aspect ratio on the tensile strength of Csf/Mg composites, Computational Materials Science, Volume 89, 2014, Pages 6-11, ISSN 0927-0256, https://doi.org/10.1016/j.commatsci.2014.03.004.) in further view of Stapleton_2016 (S.E. Stapleton, L. Appel, J.-W. Simon, S. Reese, Representative volume element for parallel fiber bundles: Model and size convergence, Composites Part A: Applied Science and Manufacturing, Volume 87, 2016, Pages 170-185, ISSN 1359-835X, https://doi.org/10.1016/j.compositesa.2016.04.018.).

Claim 3. Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 teaches the limitations of claim 2. Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 also teaches “and acquiring a mechanical property constant value of the composite material according to the mechanical property constant value of each material in the composite material and the target representative volume element of the composite material.” (Tian_2014 Pg. 9: “The stress–strain responses and longitudinal elastic modulus, predicted by the finite element models with the different fiber aspect ratios, are shown in Fig. 7.” This excerpt from Tian_2014 demonstrates that the elastic modulus (mechanical property constant value) is calculated using finite element models, which in the case of composite material finite element models, are a compilation of representative volume elements, and are therefore interpreted as target representative volume elements as explained above when addressing the previous claim limitation.).

Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 does not explicitly teach “wherein acquiring a mechanical property constant value of the composite material according to the mechanical property constant value of each material in the composite material and the representative volume element of the composite material comprises: performing a duplication operation on the representative volume element of the composite material according to a frame model of the engine hood to acquire a target representative volume 16RFS:vjs 9938-101135-01 HN11801451CN-USFILED VIA EFS ON SEPTEMBER 28, 2018element of the composite material;”. However, Stapleton_2016 does teach this claim limitation (Stapleton_2016 Pg. 171: “In order to facilitate process modeling of high-modulus fiber textiles made of parallel fiber bundles (tows), a model is needed that can consider local fiber-scale mechanisms in a computationally efficient manner without having to explicitly model each fiber individually. In an attempt to lay the foundation for such a model, a fiber scale (micro) mechanical representative volume element (RVE) model which can be used in meso-scale models either by means of direct coupling or material model generation has been created.” This excerpt from Stapleton_2016 demonstrates that individual representative volume elements can be combined to create larger scale models of materials. The terms direct coupling and material model generation, are being interpreted as duplication operations because they are the means by which individual RVEs are combined to create a model of a material. The larger scale material model is being interpreted as a target representative volume element because it is the result of the duplication operation that acquires a target representative volume element.).

Mishnaevsky_2007, Darwish_2013, Tian_2014, and Stapleton_2016 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, Tian_2014, and Stapleton_2016. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties.  Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Stapleton_2016 teaches the combination of individual representative volume elements to create larger scale models of materials. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, Tian_2014, and Stapleton_2016 for the benefit of the improved ability to create more complex material models compared to modeling techniques that do not combine RVEs during model creation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.) in further view of Tian_2014 (Wenlong Tian, Lehua Qi, Jiming Zhou, Juntao Guan, Effects of the fiber orientation and fiber aspect ratio on the tensile strength of Csf/Mg composites, Computational Materials Science, Volume 89, 2014, Pages 6-11, ISSN 0927-0256, https://doi.org/10.1016/j.commatsci.2014.03.004.) in further view of Li_2018 (Geng Li, Farzad Sharifpour, Aram Bahmani, John Montesano, A new approach to rapidly generate random periodic representative volume elements for microstructural assessment of high volume fraction composites, Materials & Design, Volume 150, 2018, Pages 124-138, ISSN 0264-1275, https://doi.org/10.1016/j.matdes.2018.04.031.).

Claim 6. Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 teaches the limitations of claim 5. Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 also teaches “wherein filling a blank area in the preset model with a second material in the composite material to acquire a microstructure diagram of the composite material comprises: filling a blank area in the preset model with a second material in the composite material to acquire a filled preset model;” (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” This excerpt from Tian_2014 teaches the concept of filling an area of the geometric models with a first material.; Tian_2014 Pg. 8: “The analyzed material is Csf/Mg composites with 10 vol.%. The matrix is the AZ91D magnesium alloy, which is defined to be elastic–plastic. And the reinforcement is the T300 short carbon fibers. … The elastic modulus and Poisson’s ratio of two materials are listed in Table 1.” This excerpt from Tian_2014 teaches the inclusion of a second material when creating a composite material. The combination of the two aforementioned excerpts from Tian_2014 teaches the concept of filling an area of the geometric models with a second material.; Tian_2014 Pg. 7: “The fiber orientation of the geometric models are given as follows: … They are shown in Fig. 3” This excerpt from Tian_2014 illustrates that the microstructure diagrams in Fig. 3 are also referred to as geometric models, which are being interpreted as preset models.), “determining that the filled preset model is a microstructure diagram of the composite material when detecting that the volume fraction of the first material in the filled preset model is smaller than the volume fraction of the first material in the physical sample;” (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” This excerpt from Tian_2014 teaches the main concept of creation of a microstructure diagram by adding fibers of a certain material to a model (preset model) of that material.; Tian_2014 Pg. 7: “The fiber orientation of the geometric models are given as follows: … They are shown in Fig. 3” This excerpt from Tian_2014 illustrates that the microstructure diagrams in Fig. 3 are also referred to as geometric models, which are being interpreted as preset models.), and “and updating the geometric variable value (Tian_2014 Pg. 7: “Consequently, for the first set of the simulations a fiber aspect ratio of 15 (the fiber length of 105 µm and the fiber radius of 7 µm) is used, which is a typical value for Csf/Mg composites fabricated by the liquid–solid extrusion process [31].” This excerpt from Tian_2014 teaches the concept of setting (which can be interpreted as updating)  the RVE fiber radius, and therefore, diameter (geometric variable value).

Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 does not explicitly teach “detecting whether a volume fraction of the first material in the filled preset model is smaller 17RFS:vjs 9938-101135-01 HN11801451CN-USFILED VIA EFS ON SEPTEMBER 28, 2018than a volume fraction of the first material in a physical sample;”. However, Li_2018 does teach this claim limitation (Li_2018 Abstract: “Detailed statistical analyses were conducted for assessing the ability to generate RVEs with nonuniformly dispersed microstructures and either constant or random inclusion sizes for a wide range of volume fractions. The generated microstructures were directly compared with available microstructural optical images of a composite material, showing excellent statistical correlation and providing validation for the developed RVE generation approach.” This excerpt from Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of physical composite materials and determining the statistical correlation between them. This process could include comparing the volume fractions of the two microstructures, which is the main concept of this claim element.).

Mishnaevsky_2007 in view of Darwish_2013 in further view of Tian_2014 does not explicitly teach “when detecting that the volume fraction of the first material in the filled preset model is greater than or equal to the volume fraction of the first material in the physical sample.”. However, Li_2018 does teach this claim limitation (Li_2018 Abstract: “Detailed statistical analyses were conducted for assessing the ability to generate RVEs with nonuniformly dispersed microstructures and either constant or random inclusion sizes for a wide range of volume fractions. The generated microstructures were directly compared with available microstructural optical images of a composite material, showing excellent statistical correlation and providing validation for the developed RVE generation approach.” This excerpt from Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of physical composite materials and determining the statistical correlation between them. This process could include comparing the volume fractions of the two microstructures. The combination of this excerpt from Li_2018 and the aforementioned excerpt from Tian_2014 Pg. 7 (“Consequently, for the first set of the simulations…”) teaches the concept of setting the RVE diameter based on the comparison of the volume fractions of microstructures of computer generated RVEs with the volume fractions of microstructures of physical composite materials, which is the main concept of this claim limitation.).

Mishnaevsky_2007, Darwish_2013, Tian_2014, and Li_2018 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, Tian_2014, and Li_2018. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties.  Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of the physical composite material they are intended to represent. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, Tian_2014, and Li_2018 for the benefit of the improved accuracy provided by comparing the computer generated microstructure with the physical microstructure it is intended to represent when creating computer models of physical composite materials. This presents an improvement over modeling techniques that simply create a computer generated material model without confirming how closely the model represents the physical material.

Claims 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.) in further view of Li_2018 (Geng Li, Farzad Sharifpour, Aram Bahmani, John Montesano, A new approach to rapidly generate random periodic representative volume elements for microstructural assessment of high volume fraction composites, Materials & Design, Volume 150, 2018, Pages 124-138, ISSN 0264-1275, https://doi.org/10.1016/j.matdes.2018.04.031.).

Claim 8. Mishnaevsky_2007 does not explicitly teach . However, Darwish_2013 does teach this claim limitation (Darwish_2013 Abstract: “This paper applies finite element analysis techniques to evaluate global and local stiffness for the first Saudi Arabian designed SUV; thus checking hinges, lateral firmness, closed and open spring latches, among other engine hood components.”; This excerpt from Darwish_2013 teaches the concept of determining the stiffness (working condition performance parameter) of an engine hood.). 

Mishnaevsky_2007 and Darwish_2013 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007 and Darwish_2013. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties. Darwish_2013 teaches the use of finite element analysis to determine material properties. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007 and Darwish_2013 for the benefit of the improved insight gained from the use of microstructure diagrams in addition to finite element analysis to determine material properties, compared to methods that only use finite element analysis to determine material properties.

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “A electronic device”. However, Li_2018 does teach this claim limitation (Li_2018 Pg. 127: “The total number of events were adjusted to control the total computational time, where for a personal computer with 3.4 GHz processor and 16 GB RAM, 100,000 events required approximately 10s on average to converge.” This excerpt from Li_2018 teaches the concept of using a computer (electronic device) to perform a computer simulation.). 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “a processor;”. However, Li_2018 does teach this claim limitation (Li_2018 Pg. 127: “The total number of events were adjusted to control the total computational time, where for a personal computer with 3.4 GHz processor and 16 GB RAM, 100,000 events required approximately 10s on average to converge.” The use of a computer indicates the use of a processor.). 

Mishnaevsky_2007 in view of Darwish_2013 does not explicitly teach “and a memory storing instructions executable by the processor, wherein the processor is configured to:”. However, Li_2018 does teach this claim limitation (Li_2018 Pg. 127: “The total number of events were adjusted to control the total computational time, where for a personal computer with 3.4 GHz processor and 16 GB RAM, 100,000 events required approximately 10s on average to converge.” The use of a computer indicates the use of a memory.). 

Mishnaevsky_2007, Darwish_2013, and Li_2018 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, and Li_2018. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties. Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of the physical composite material they are intended to represent. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, and Li_2018 for the benefit of the improved accuracy provided by comparing the computer generated microstructure with the physical microstructure it is intended to represent when creating computer models of physical composite materials. This presents an improvement over modeling techniques that simply create a computer generated material model without confirming how closely the model represents the physical material.

The further limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 14. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 teaches the limitations of claim 8. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 also teaches “wherein the working condition performance parameters at least comprise at least one of the following parameters: a mounting point stiffness of the engine hood, an outer plate stiffness of the engine hood, and a wing tip stiffness of the engine hood.” (Darwish_2013 Abstract: “This paper applies finite element analysis techniques to evaluate global and local stiffness for the first Saudi Arabian designed SUV; thus checking hinges, lateral firmness, closed and open spring latches, among other engine hood components.” Stiffness of the engine hood hinges can be considered mounting point stiffness of the engine hood. Table 4 on pg. 4 demonstrates that hinge stiffness was determined.).

Claim 15. Mishnaevsky_2007 does not explicitly teach “A computer readable storage medium having computer instructions stored thereon, wherein when executed by a processor, the computer instructions implement the steps of:”. However, Li_2018 does teach this claim limitation (Li_2018 Pg. 127: “The total number of events were adjusted to control the total computational time, where for a personal computer with 3.4 GHz processor and 16 GB RAM, 100,000 events required approximately 10s on average to converge.” The use of a computer indicates the use of a computer readable storage medium.). 20RFS:vjs 9938-101135-01 HN11801451CN-USFILED VIA EFS ON SEPTEMBER 28, 2018

Mishnaevsky_2007 and Li_2018 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007 and Li_2018. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties. Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of the physical composite material they are intended to represent. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007 and Li_2018 for the benefit of the improved accuracy provided by comparing the computer generated microstructure with the physical microstructure it is intended to represent when creating computer models of physical composite materials. This presents an improvement over modeling techniques that simply create a computer generated material model without confirming how closely the model represents the physical material.

The further limitations of claim 15 are substantially the same as those of claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claims 9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.) in further view of Li_2018 (Geng Li, Farzad Sharifpour, Aram Bahmani, John Montesano, A new approach to rapidly generate random periodic representative volume elements for microstructural assessment of high volume fraction composites, Materials & Design, Volume 150, 2018, Pages 124-138, ISSN 0264-1275, https://doi.org/10.1016/j.matdes.2018.04.031.) in further view of Tian_2014 (Wenlong Tian, Lehua Qi, Jiming Zhou, Juntao Guan, Effects of the fiber orientation and fiber aspect ratio on the tensile strength of Csf/Mg composites, Computational Materials Science, Volume 89, 2014, Pages 6-11, ISSN 0927-0256, https://doi.org/10.1016/j.commatsci.2014.03.004.)

Claim 9. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 teaches the limitations of claim 8. 

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 does not explicitly teach “wherein the processor, configured to acquire a mechanical property constant value of the composite material according to the microstructure diagram, is further configured to: acquire a mechanical property constant value of each material in the composite material according to the microstructure diagram;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 9: “The stress–strain responses and longitudinal elastic modulus, predicted by the finite element models with the different fiber aspect ratios, are shown in Fig. 7.” Fig. 7 illustrates that an elastic modulus value (mechanical property constant value) was calculated according to the aspect ratio of each of the microstructure diagrams shown in Fig. 4.). 

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 does not explicitly teach “acquire multiple sets of weaving parameters, wherein the weaving parameters comprises: spacing of adjacent materials and the number of layers of the composite material;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 9, Fig.4: Fig.4 shows seven different diagrams that each show different fiber spacing as well as different numbers of layers of fibers.).

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 does not explicitly teach “establish a representative volume element of the composite material corresponding to the weaving parameters according to the microstructure diagram for each of the multiple sets of weaving parameters;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 7: “Based on the 3D model [26–28] of the short fiber-reinforced composites, and the microstructural features [29] of Csf/Mg composites, this paper proposes the 3D representative volume units (RVEs) for the short carbon fiber-reinforced Csf/Mg composites with the Random Sequence Adsorption (RSA) algorithm [30], which include the discontinuous aligned fiber-reinforced composites models with different fiber orientation and fiber aspect ratios.” For clarification, the term microstructural features is being interpreted to encompass weaving parameters according to the microstructure diagram.). 

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 does not explicitly teach “and acquire a mechanical property constant value of the composite material according to the mechanical property constant value of each material in the composite material and the representative volume element of the composite material.”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 9: “The stress–strain responses and longitudinal elastic modulus, predicted by the finite element models with the different fiber aspect ratios, are shown in Fig. 7.” This excerpt from Tian_2014 demonstrates that the elastic modulus (mechanical property constant value) is calculated using finite element models, which in the case of composite material finite element models, are a compilation of representative volume elements.).

Mishnaevsky_2007, Darwish_2013, Li_2018 and Tian_2014 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, Li_2018 and Tian_2014. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties. Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of the physical composite material they are intended to represent. Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, Li_2018 and Tian_2014 for the benefit of the improved ability to more accurately determine material properties compared to analysis techniques that do not use RVEs.

Claim 11. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 teaches the limitations of claim 9. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 also teaches “wherein the microstructure diagram comprises at least two diagrams;” (Tian_2014 Fig. 3 and Fig. 4: These figures demonstrate the use of multiple microstructure diagrams.), “and the processor, configured to establish a representative volume element of the composite material corresponding to the weaving parameters according to the microstructure diagram, is further configured to: select a corresponding microstructure diagram for each layer of the composite material according to a preset rule;” (Tian_2014 Pg. 7: “During generation of RVEs, the fiber intersection is not acceptable. Hence, a function to describe the minimum distance between any two fibers is proposed here.” This excerpt from Tian_2014 teaches the concept of generating RVEs (microstructure diagrams) based on a preset rule (minimum distance between fibers), which is the main concept of this claim limitation.), and “and establish a representative volume element of the composite material corresponding to the weaving parameters according to the selected microstructure diagram and the weaving parameters. (Tian_2014 Pg. 7: “Based on the 3D model [26–28] of the short fiber-reinforced composites, and the microstructural features [29] of Csf/Mg composites, this paper proposes the 3D representative volume units (RVEs) for the short carbon fiber-reinforced Csf/Mg composites with the Random Sequence Adsorption (RSA) algorithm [30], which include the discontinuous aligned fiber-reinforced composites models with different fiber orientation and fiber aspect ratios.” For clarification, the term microstructural features is being interpreted to encompass weaving parameters according to the selected microstructure diagram and the weaving parameters.). 

Claim 12. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 teaches the limitations of claim 8. 

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 does not explicitly teach “wherein the processor, configured to acquire a microstructure diagram of the composite material, is further configured to: fill a preset model with a first material in the composite material, according to a preset geometric variable value of the first material, wherein the preset geometric variable value of the first material at least comprises: a diameter of the first material and a spacing between adjacent first materials;”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” For clarification, the parameters of the actual T300 carbon fibers are being interpreted as a preset geometric variable value of the first material.; Tian_2014 Pg. 7: “This work is to begin with the fiber orientation and work up in increasing the fiber aspect ratio. Consequently, for the first set of the simulations a fiber aspect ratio of 15 (the fiber length of 105 µm and the fiber radius of 7 µm) is used, which is a typical value for Csf/Mg composites fabricated by the liquid–solid extrusion process [31].”; Tian_2014 Pg. 7: “During generation of RVEs, the fiber intersection is not acceptable. Hence, a function to describe the minimum distance between any two fibers is proposed here.”). 

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 does not explicitly teach “and fill a blank area in the preset model with a second material in the composite material to acquire a microstructure diagram of the composite material.”. However, Tian_2014 does teach this claim limitation (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” This excerpt from Tian_2014 teaches the concept of filling an area of the geometric models with a first material.; Tian_2014 Pg. 8: “The analyzed material is Csf/Mg composites with 10 vol.%. The matrix is the AZ91D magnesium alloy, which is defined to be elastic–plastic. And the reinforcement is the T300 short carbon fibers. … The elastic modulus and Poisson’s ratio of two materials are listed in Table 1.” This excerpt from Tian_2014 teaches the inclusion of a second material when creating a composite material. The combination of the two aforementioned excerpts from Tian_2014 teaches the concept of filling an area of the geometric models with a second material.).

Mishnaevsky_2007, Darwish_2013, Li_2018 and Tian_2014 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, Li_2018 and Tian_2014. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties. Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of the physical composite material they are intended to represent. Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, Li_2018 and Tian_2014 for the benefit of the improved ability to more accurately determine material properties compared to analysis techniques that do not use RVEs.

Claim 13. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 teaches the limitations of claim 12. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 also teaches “wherein the processor, configured to fill a blank area in the preset model with a second material in the composite material to acquire a microstructure diagram of the composite material, is further configured to: fill a blank area in the preset model with a second material in the composite material to acquire a filled preset model;” (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.”; This excerpt from Tian_2014 teaches the concept of filling an area of the geometric models with a first material.; Tian_2014 Pg. 8: “The analyzed material is Csf/Mg composites with 10 vol.%. The matrix is the AZ91D magnesium alloy, which is defined to be elastic–plastic. And the reinforcement is the T300 short carbon fibers. … The elastic modulus and Poisson’s ratio of two materials are listed in Table 1.” This excerpt from Tian_2014 teaches the inclusion of a second material when creating a composite material. The combination of the two aforementioned excerpts from Tian_2014 teaches the concept of filling an area of the geometric models with a second material.; Tian_2014 Pg. 7: “The fiber orientation of the geometric models are given as follows: … They are shown in Fig. 3” This excerpt from Tian_2014 illustrates that the microstructure diagrams in Fig. 3 are also referred to as geometric models, which are being interpreted as preset models.), “detect whether a volume fraction of the first material in the filled preset model is smaller than a volume fraction of the first material in a physical sample;” (Li_2018 Abstract: “Detailed statistical analyses were conducted for assessing the ability to generate RVEs with nonuniformly dispersed microstructures and either constant or random inclusion sizes for a wide range of volume fractions. The generated microstructures were directly compared with available microstructural optical images of a composite material, showing excellent statistical correlation and providing validation for the developed RVE generation approach.” This excerpt from Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of physical composite materials and determining the statistical correlation between them. This process could include comparing the volume fractions of the two microstructures, which is the main concept of this claim element.), “determine that the filled preset model is a microstructure diagram of the composite material when detecting that the volume fraction of the first material in the filled preset model is smaller than the volume fraction of the first material in the physical sample;” (Tian_2014 Pg. 7: “RSA algorithm was used for the generation of RVEs of Csf/Mg composites, consisting of adding fibers sequentially into a rectangular matrix by randomly generating a start point (C(x, y, z)), and the length (l) of each fiber, within the parameters of the actual T300 carbon fibers.” This excerpt from Tian_2014 teaches the main concept of creation of a microstructure diagram by adding fibers of a certain material to a model (preset model) of that material.; Tian_2014 Pg. 7: “The fiber orientation of the geometric models are given as follows: … They are shown in Fig. 3” This excerpt from Tian_2014 illustrates that the microstructure diagrams in Fig. 3 are also referred to as geometric models, which are being interpreted as preset models.), and “and update the geometric variable value when detecting that the volume fraction of the first material in the filled preset model is greater than or equal to the volume fraction of the first material in the physical sample.” (Tian_2014 Pg. 7: “Consequently, for the first set of the simulations a fiber aspect ratio of 15 (the fiber length of 105 µm and the fiber radius of 7 µm) is used, which is a typical value for Csf/Mg composites fabricated by the liquid–solid extrusion process [31].” This excerpt from Tian_2014 teaches the concept of setting (which can be interpreted as updating)  the RVE fiber radius, and therefore, diameter (geometric variable value).; Li_2018 Abstract: “Detailed statistical analyses were conducted for assessing the ability to generate RVEs with nonuniformly dispersed microstructures and either constant or random inclusion sizes for a wide range of volume fractions. The generated microstructures were directly compared with available microstructural optical images of a composite material, showing excellent statistical correlation and providing validation for the developed RVE generation approach.” This excerpt from Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of physical composite materials and determining the statistical correlation between them. This process could include comparing the volume fractions of the two microstructures. The combination of this excerpt from Li_2018 and the aforementioned excerpt from Tian_2014 Pg. 7 (“Consequently, for the first set of the simulations…”) teaches the concept of setting the RVE diameter based on the comparison of the volume fractions of microstructures of computer generated RVEs with the volume fractions of microstructures of physical composite materials, which is the main concept of this claim limitation.).

Claim 16. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 teaches the limitations of claim 15. The further limitations of claim 16 are substantially the same as those of claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 18. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 teaches the limitations of claim 16. The further limitations of claim 18 are substantially the same as those of claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim 19. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 teaches the limitations of claim 15. The further limitations of claim 19 are substantially the same as those of claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claim 20. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 teaches the limitations of claim 19. The further limitations of claim 20 are substantially the same as those of claim 13 and are rejected due to the same reasons outlined above for claim 13.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishnaevsky_2007 (Mishnaevsky, L. “A Simple Method and Program for the Analysis of the Microstructure-Stiffness Interrelations of Composite Materials.” Journal of Composite Materials, vol. 41, no. 1, Jan. 2007, pp. 73–87, https://doi.org/10.1177/0021998306063354) in view of Darwish_2013 (Darwish, S. M., Sh M. Elseufy, and A. Ahmad. "Finite Element Analysis of an Automobile Engine Hood." Proceedings of the 2013 International Conference on Industry, Engineering, and Management Systems, Rabat, Morocco. 2013.) in further view of Li_2018 (Geng Li, Farzad Sharifpour, Aram Bahmani, John Montesano, A new approach to rapidly generate random periodic representative volume elements for microstructural assessment of high volume fraction composites, Materials & Design, Volume 150, 2018, Pages 124-138, ISSN 0264-1275, https://doi.org/10.1016/j.matdes.2018.04.031.) in further view of Tian_2014 (Wenlong Tian, Lehua Qi, Jiming Zhou, Juntao Guan, Effects of the fiber orientation and fiber aspect ratio on the tensile strength of Csf/Mg composites, Computational Materials Science, Volume 89, 2014, Pages 6-11, ISSN 0927-0256, https://doi.org/10.1016/j.commatsci.2014.03.004.) in further view of Stapleton_2016 (S.E. Stapleton, L. Appel, J.-W. Simon, S. Reese, Representative volume element for parallel fiber bundles: Model and size convergence, Composites Part A: Applied Science and Manufacturing, Volume 87, 2016, Pages 170-185, ISSN 1359-835X, https://doi.org/10.1016/j.compositesa.2016.04.018.).

Claim 10. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 teaches the limitations of claim 9. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 also teaches “and acquire a mechanical property constant value of the composite material according to the mechanical property constant value of each material in the composite material and the target representative volume element of the composite material.” (Tian_2014 Pg. 9: “The stress–strain responses and longitudinal elastic modulus, predicted by the finite element models with the different fiber aspect ratios, are shown in Fig. 7.” This excerpt from Tian_2014 demonstrates that the elastic modulus (mechanical property constant value) is calculated using finite element models, which in the case of composite material finite element models, are a compilation of representative volume elements, and are therefore interpreted as target representative volume elements as explained above when addressing the previous claim limitation.).

Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 does not explicitly teach “wherein the processor, configured to acquire a mechanical property constant value of the composite material according to the mechanical property constant value of each material in the composite material and the representative volume element of the composite material, is further configured to: perform a duplication operation on the representative volume element of the composite material according to a frame model of the engine hood to acquire a target representative volume element of the composite material;”. However, Stapleton_2016 does teach this claim limitation (Stapleton_2016 Pg. 171: “In order to facilitate process modeling of high-modulus fiber textiles made of parallel fiber bundles (tows), a model is needed that can consider local fiber-scale mechanisms in a computationally efficient manner without having to explicitly model each fiber individually. In an attempt to lay the foundation for such a model, a fiber scale (micro) mechanical representative volume element (RVE) model which can be used in meso-scale models either by means of direct coupling or material model generation has been created.” This excerpt from Stapleton_2016 demonstrates that individual representative volume elements can be combined to create larger scale models of materials. The terms direct coupling and material model generation, are being interpreted as duplication operations because they are the means by which individual RVEs are combined to create a model of a material. The larger scale material model is being interpreted as a target representative volume element because it is the result of the duplication operation that acquires a target representative volume element.).

Mishnaevsky_2007, Darwish_2013, Li_2018, Tian_2014, and Stapleton_2016 are analogous art because they are from the same field of endeavor in finite element analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Mishnaevsky_2007, Darwish_2013, Li_2018, Tian_2014, and Stapleton_2016. The rationale for doing so would be that Mishnaevsky_2007 teaches the use of microstructure diagrams to determine material properties.  Darwish_2013 teaches the use of finite element analysis to determine material properties. Li_2018 teaches the concept of comparing the microstructures of computer generated RVEs to the microstructures of the physical composite material they are intended to represent. Tian_2014 teaches the use of representative volume elements (RVEs) to determine material properties. Stapleton_2016 teaches the combination of individual representative volume elements to create larger scale models of materials. Therefore, it would have been obvious to combine the teachings of Mishnaevsky_2007, Darwish_2013, Li_2018, Tian_2014, and Stapleton_2016 for the benefit of the improved ability to create more complex material models compared to modeling techniques that do not combine RVEs during model creation.

Claim 17. Mishnaevsky_2007 in view of Darwish_2013 in further view of Li_2018 in further view of Tian_2014 teaches the limitations of claim 16. The further limitations of claim 17 are substantially the same as those of claim 10 and are rejected due to the same reasons outlined above for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                                        



/MARK SAUNDERS/Examiner, Art Unit 2146